764 N.W.2d 574 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George Evan FEEZEL, Defendant-Appellant.
Docket No. 138031. COA No. 276959.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the application for leave to appeal the November 13, 2008 judgment of the Court of Appeals is considered, and it is GRANTED.
The Criminal Defense Attorneys of Michigan and Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.